Citation Nr: 1748861	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  10-31 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 80 percent for service-connected basal cell carcinoma of the face and right forearm with actinic keratosis, with facial scars.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected scar left forearm, residual of basal cell carcinoma and actinic keratosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran had active military service from August 1945 to November 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which essentially denied a disability rating no higher than 10 percent for service-connected basal cell carcinoma for the face and right forearm.

The Veteran appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge in October 2016.  A transcript of this hearing is associated with the claims file.  Thereafter, the Board remanded the Veteran's claim for additional development in February 2017.  By rating decision issued in September 2017, the RO granted an increase to 80 percent for "basal cell carcinoma of the face with actinic keratosis, with facial scars," effective June 9, 2009.  In addition, the RO awarded a separate 10 percent disability rating for a painful scar on the left forearm, residual of basal cell carcinoma and actinic keratosis effective June 9, 2009.  The Board notes that there appears to have been some confusion with regard to whether the Veteran's skin disability involved the his right forearm or his left forearm.  However, a review of the historical medical evidence shows the Veteran's skin disease was active on his right forearm at the time that service connection was granted, although current medical evidence shows it is now inactive, and his left forearm is now involved.  Thus, the Board is certain it was not the RO's intention to sever service connection for the right forearm but its recharacterization of his skin disability was merely an attempt to align the disability with the current VA examination findings.  However, in doing so, it cannot be forgotten that, historically (even if not shown by the evidence currently) service connection was also established for basal cell carcinoma and actinic keratosis of the right forearm, as well as the face, and that issue is also on appeal to the Board.  Consequently, the Board has continued to characterize the disability on appeal as it was previously before the Board.  Furthermore, as the RO has now also recognized that the Veteran's service-connected basal cell carcinoma and actinic keratosis is also on the Veteran's left forearm and awarded a compensable disability rating for residuals thereof, the Board has included that rating as part of the Veteran's appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the pending appeal, the evidence demonstrates that at least one, but no more than two, of the scars identified on the Veteran's face related to his service-connected basal cell carcinoma and actinic keratosis have been painful; however, they are not unstable or cause other impairment.

2.  The Veteran's service-connected basal cell carcinoma and actinic keratosis of the face and right forearm, with facial scars, has not required more extensive therapy than local excision and topical treatment.  

3.  The Veteran's service-connected basal cell carcinoma and actinic keratosis of the face and right forearm, with facial scars, do not represent an exceptional disability picture such that the schedular rating criteria are inadequate to evaluate his disability.  

4.  The Veteran's service-connected scar on left forearm, residual of basal cell carcinoma and actinic keratosis, is painful but is not unstable and does not cause any other impairment.



CONCLUSIONS OF LAW

1.  The criteria for a separate disability rating of 10 percent, but no higher, for painful scars of the face are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 4.118, Diagnostic Code 7804 (2016).

2.  The criteria for a disability rating higher than 80 percent for basal cell carcinoma of the face and right forearm with actinic keratosis, with facial scars, due to disfigurement are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7 and 4.118, Diagnostic Code 7800 (2016).

3.  The criteria for a disability rating in excess of 10 percent for a scar on the left forearm, residual of basal cell carcinoma and actinic keratosis, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In June 2009, the Veteran contacted VA by phone and filed a claim seeking a compensable disability rating for his service-connected basal cell carcinoma and actinic keratosis on his face and right forearm.  He previously had commenced an appeal as to the initial noncompensable disability rating assigned when service connection was first established in a December 2005 rating decision; however, he failed to perfect an appeal by responding to the Statement of the Case issued in May 2007.  Although the Veteran at first did not provide a statement explaining why he felt a compensable disability rating was warranted, he subsequently submitted statements, as well as testimony at a May 2016 Board hearing, essentially arguing that a compensable disability rating should be warranted because of the number of scars on his face due to excision of basal cell carcinoma and removal of actinic keratosis, some of which are painful, irritating and disfiguring.  

In February 2017, the Board remanded the Veteran's claim for further development, including a new VA examination to specifically identify the Veteran's scars.  As mentioned in the Introduction above, in a September 2017 rating decision, the RO granted a disability rating of 80 percent for the Veteran's skin disability effective June 9, 2009, which was the date he filed his claim for service connection.  This award was made based upon VA examination findings made in March and August of 2017 under Diagnostic Code 7800 and is the maximum rating available for disfiguring scars of the head, face or neck under the rating schedule.  See 38 C.F.R. § 4.118.  The RO assigned the effective date as the date of the Veteran's claim on the basis that the VA examiner noted the inability to discern what scars are old or new and, therefore, the benefit of the doubt was given in assigning the effective date of benefits to the date of receipt of the claim. 

The Veteran was advised that this was a partial grant of the benefit sought on appeal and the appeal would continue unless he advised the RO he was satisfied.  In October 2017, just days before this decision was issued, the Veteran submitted a letter to the Board in response to its September 2017 notification letter advising it that a decision had been rendered on this appeal.  In the Veteran's representative's Informal Hearing Presentation, his representative argued that the RO erred in not referring the Veteran's claim for consideration of an extraschedular rating and contends that, as numerous as the scars of the Veteran's face have been indicated along with the scars being painful, tender and disfiguring as noted on examination, referral should have been conducted.  The representative, therefore, requests the Board to remand the Veteran's claim for referral to the Director, Compensation Service, for an advisory opinion regarding an extra-schedular evaluation.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's basal cell carcinoma is evaluated under Diagnostic Code 7818 for malignant skin neoplasms (other than malignant melanoma).  Actinic keratosis is evaluated under Diagnostic Code 7819 for benign skin neoplasms.  See Douglas v. Derwinski, 2 Vet. App. 103, 105 (1992) ("Actinic keratosis is a sharply outlined, red or skin-colored, flat or elevated rough or warty growth....").  Both of these Diagnostic Codes direct the evaluator to rate these disabilities as disfigurement of the head, face, or neck under Diagnostic Code 7800; scars under Diagnostic Codes 7801 through 7805; or impairment of function of the affected body part.  However, for malignant skin neoplasms, a Note to Diagnostic Code 7818 states that, if therapy comparable to that used for systemic malignancies is required, i.e.¸systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision, a 100 percent evaluation will be assigned from the date of onset of treatment, and will continue, with a mandatory VA examination six months following the completion of such antineoplastic treatment.  38 C.F.R. § 4.118.  

Under Diagnostic Code 7800, scar(s) of the head, face or neck (to include scars due to burns or other causes) with one characteristic of disfigurement warrant a 10 percent rating.  A 30 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement.  A 50 percent rating is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features; or with four or five characteristics of disfigurement.  A maximum rating of 80 percent is warranted for disfigurement with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features; or with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800.  The eight characteristics of disfigurement, for purposes of evaluation under § 4.118, are:  (1) scar 5 or more inches (13 or more centimeters (cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm.); and (8) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm.).  Id. at Note (1).  The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the  characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  Id. at Note (5).  Disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate Diagnostic Code(s) and combined with the evaluation assigned under Diagnostic Code 7800.  Id. at Note (4). 

Unstable or painful scars are evaluated under Diagnostic Code 7804, which provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  Id.  A maximum 30 percent disability rating assigned when there are 5 or more scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2). 

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118.  

In the present case, neither the evidence shows nor does the Veteran contend that treatment of his basal cell carcinoma has involved more extensive therapy than local excision.  Consequently, a 100 percent disability rating is not warranted under the Note to Diagnostic Code 7818 for any period of time during the appeal period.

Rather the Veteran's contention is that excision of his basal cell carcinoma and actinic keratosis has left him with painful, irritating and disfiguring scars, especially on his face.  

After considering all the evidence, the Board finds that a separate disability rating of 10 percent is warranted under Diagnostic Code 7804 for one to two painful scars on the face, but a higher, or additional separate, disability ratings are not warranted, nor is referral for extra-schedular consideration.  

As directed in Note (4), the disabling effects of scar(s) other than disfigurement, such as pain, instability and residuals of associated muscle or nerve injury should be evaluated separately.  The Veteran contends that he has painful scars and that the skin around a couple of the scars peels.  The objective medical evidence shows the Veteran has one to two scars on his face that are painful on examination but otherwise are not unstable or cause other impairments.  See VA examinations dated in December 2011, February 2013, March 2017 and August 2017.  Based upon this evidence, the Board finds that a separate 10 percent disability rating is warranted under Diagnostic Code 7804 for painful scars.  A higher disability rating under Diagnostic Code 7804 is not warranted because the evidence does not show that more than two of the scars are painful or that any of the scars are both painful and unstable.  The February 2013 VA examination report specified that there were only two painful scars and then reiterated the list of all the scars identified on the head, face and neck.  

With regards to the evaluation for disfigurement under Diagnostic Code 7800, the Veteran has been awarded the maximum evaluation provided and, therefore, a higher disability rating can only be awarded via extra-schedular consideration.  The Veteran's representative has requested the Board remand for such referral.  However, the Board finds that the grant of the separate 10 percent for painful scars takes into consideration the painful and tender scars the representative argued was the reason for requiring referral.  In addition, the Board finds that the number of scars and the disfigurement they cause are the basis for the RO's grant of the 80 percent disability rating.  Consequently, the Board finds that the Veteran's service-connected skin disability is adequately evaluated under the schedular rating criteria.  The Veteran does not assert, nor does the evidence show, that there are additional symptoms related to his service-connected skin disability that have not been addressed in the current ratings.  Furthermore, the Board notes that the Veteran submitted a letter to the Board in October 2017 just before this decision was issued in which he advised the Board that a decision was made on this appeal and submitted a copy of the first page of the cover letter issued with the September 2017 rating decision along with the Board's September 2017 letter to the Veteran notifying him that his appeal was returned for decision.  The Board finds that it can reasonably inferred from the Veteran's statement that he is satisfied with the award of 80 percent for his service-connected skin disability and, therefore, is not seeking a further higher disability rating to include an extra-schedular rating as argued by his representative.  

Furthermore, as previously noted, in the September 2017 rating decision, the RO granted a separate 10 percent disability rating for a painful scar on the left forearm that is a residual of basal cell carcinoma and actinic keratosis effective June 9, 2009.   However, the Board does not find evidence to warrant a higher disability rating because the evidence demonstrates there is only a single scar that is stable and does not cause any other impairment.  The Veteran has not argued nor does the evidence show that the criteria are met for a separate or higher disability rating under any other Diagnostic Code.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7805.  Furthermore, as discussed above, the Veteran's October 2017 correspondence appears to express his satisfaction with the ratings given in the September 2017 rating decision. 

Therefore, after considering all the evidence of record, the Board finds that the preponderance of the evidence is in favor of awarding a separate 10 percent disability rating, but no higher, for one to two painful facial scars; however, the preponderance of the evidence is against finding that a disability rating higher than 80 percent is warranted for the Veteran's service-connected basal cell carcinoma of the face and right forearm with actinic keratosis, with facial scars, to include referral for extra-schedular consideration, and a higher disability rating than 10 percent for a scar on the left forearm, residual of basal cell carcinoma and actinic keratosis.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's claim is, therefore, granted to that extent only.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Entitlement to a disability rating in excess of 80 percent for disfiguring facial scars, residuals of service-connected basal cell carcinoma of the face and right forearm with actinic keratosis, is denied.

Entitlement to a separate 10 percent disability rating for painful facial scars, residuals of basal cell carcinoma and actinic keratosis, is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for painful scar of the left forearm, residual of basal cell carcinoma and actinic keratosis, is denied. 




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


